Exhibit 1 JOINT FILING AGREEMENT The undersigned hereby agree that the Amendment No. 4 to Schedule 13D with respect to the Common Stock of Nephros, Inc., dated as of March 24, 2011, is, and any amendments thereto (including amendments on Schedule 13G) signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. Date:March 24, 2011 Southpaw Credit Opportunities Master Fund LP By: Southpaw GP LLC, its general partner By: /s/ Kevin Wyman Name: Kevin Wyman Title: Managing Member Southpaw Asset Management LP By:Southpaw Holdings LLC, its general partner By: /s/ Kevin Wyman Name: Kevin Wyman Title: Managing Member Southpaw Holdings, LLC By:/s/ Kevin Wyman Name: Kevin Wyman Title: Managing Member /s/ Kevin Wyman Kevin Wyman /s/ Howard Golden Howard Golden
